Case 1:19-cv-00379-JMS-KJM Document 153 Filed 03/02/21 Page 1 of 8   PageID #:
                                  3108



CHONG, NISHIMOTO, SIA, NAKAMURA & GOYA
A Limited Liability Law Limited Partnership

ANN H. ARATANI           2766
1003 Bishop Street, Suite 2500
Honolulu, Hawaii 96813
Telephone No.: (808) 537-6119
Facsimile No.: (808) 526-3491
Email: ann.aratani@hawadvocate.com

Attorney for Defendant
GRANT K. KIDANI

                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI‛I

HANNAN RIBIYOU                    ) CIVIL NO. 19-00379 JMS-KJM
KABUSHIKIGAISHA, individually and )
on behalf of AGUPLUS, LLC,        ) DEFENDANT GRANT K. KIDANI’S
                                  ) MEMORANDUM IN OPPOSITION
             Plaintiff,           ) TO PLAINTIFF HANNAN RIBIYOU
      vs.                         ) KABUSHIKIGAISHA’S MOTION TO
                                  ) COMPEL SEARCH OF FORENSIC
                                  ) IMAGE OF DEFENDANT GRANT K.
AGU RAMEN, LLC; HISASHI TEDDY ) KIDANI’S ELECTRONICALLY
UEHARA; GRANT K. KIDANI; AGU ) STORED INFORMATION, FILED
ISENBERG, LLC; AGU EXPRESS,       ) 02/16/2021; DECLARATION OF ANN
INC.; AGU RAMEN CUPERTINO         ) H. ARATANI; EXHIBITS 1 - 9;
LLC; ANGEL CAPITAL INC.,          ) CERTIFICATE OF SERVICE
             Defendants           )
                                  ) Hearing:
       and                        ) Date: March 15, 2021
                                  ) Time: 9:00 a.m.
                                  ) Judge: Hon. Kenneth J. Mansfield
AGUPLUS, LLC,
                                  )
             Nominal Defendant.   ) Trial Date: September 7, 2021
                                  ) Trial Judge: Hon. J. Michael Seabright
[2020394#1088646]
Case 1:19-cv-00379-JMS-KJM Document 153 Filed 03/02/21 Page 2 of 8         PageID #:
                                  3109



  DEFENDANT GRANT K. KIDANI’S MEMORANDUM IN OPPOSITION TO
    PLAINTIFF HANNAN RIBIYOU KABUSHIKIGAISHA’S MOTION TO
   COMPEL SEARCH OF FORENSIC IMAGE OF DEFENDANT GRANT K.
         KIDANI’S ELECTRONICALLY STORED INFORMATION

            Defendant GRANT K. KIDANI (“Defendant”), by and through his

counsel, Chong, Nishimoto, Sia, Nakamura & Goya, LLLP, hereby respectfully

submits his Memorandum in Opposition to Plaintiff HANNAN RIBIYOU

KABUSHIKIGAISHA’s (“Hannan”) Motion to Compel Search of Forensic Image

of Defendant Grant K. Kidani’s Electronically Stored Information filed in the above-

captioned matter February 16, 2021 (“Motion to Compel”),.

I.    BACKGROUND / FACTS

            The United States Bankruptcy Court for the District of Hawai`i has

already issued an Order regarding forensic imaging of certain devices of the Kidani

Law Firm. See Exhibit 1, “Order for Forensic Examination of Certain Devices”

signed by United States Bankruptcy Judge Robert J. Faris on February 17, 2021 and

filed on February 18, 2021, In re: AguPlus, LLC, Case No. 19-01529 (RJF) and In

re: Agu-V, Inc. Case No. 19-01530 (RJF), United States Bankruptcy Court for the

District of Hawai`i (Bankruptcy case). Plaintiff Hannan had filed a similar motion

in the United States Bankruptcy Court for the District of Hawai`i, Hannan Ribiyou

Kabushikigaisha’s Motion for an Order (1) to Show Cause Why Grant K. Kidani

and The Kidani Law Firm, ALC Should Not Be Held in Contempt (2) Compelling

Production of Documents and (3) Awarding Sanctions on November 9, 2020
                                         2
Case 1:19-cv-00379-JMS-KJM Document 153 Filed 03/02/21 Page 3 of 8          PageID #:
                                  3110



(“Hannan’s Bankruptcy Motion to Compel”). See Exhibit 2. Hannan’s Bankruptcy

Motion to Compel was brought pursuant to Rules 26, 33, 37 and 45 of the Federal

Rules of Civil Procedure (“FRCP”), and various Federal Rules of Bankruptcy

Procedure. Id.

             Plaintiff Hannan brought this instant motion pursuant to FRCP Rules

7, 26, and 34 FRCP and L.R. 26.2 and 37.1. Based upon understanding and belief,

the documents produced by Kidani pursuant to a Debtors’ subpoena in the

Bankruptcy case were also produced by Defendant Kidani in response to Plaintiff

Hannan’s request for production of documents this instant civil case.            See

Declaration of Ann H. Aratani.

             The dispute over the scope of a third-party IT company’s search for

terms within the electronic files of Defendant Kidani was fully briefed in Bankruptcy

Court. Kidani filed a Memorandum in Opposition to Hannan’s Bankruptcy Motion

to Compel on November 30, 2020.          See   Exhibit 3.    Hannan filed a Reply

Memorandum in the Bankruptcy cases on December 7, 2020. See Exhibit 4.

             As the Bankruptcy Order reflects, Judge Faris held hearings on

Hannan’s Bankruptcy Motion to Compel on December 14, 2020, and January 11,

2021. See Exhibit 1. After the initial hearing, Hannan filed its Supplemental

Memorandum in Support of its Bankruptcy Motion to Compel on January 7, 2021

(27 pages). See Exhibit 5.


                                         3
Case 1:19-cv-00379-JMS-KJM Document 153 Filed 03/02/21 Page 4 of 8          PageID #:
                                  3111



             Plaintiff Hannan’s counsel contacted Defendant Kidani’s counsel in the

instant civil case relating that Judge Faris had granted Hannan’s Bankruptcy Motion

to Compel. See Exhibit 6, Email from Johnathan Bolton to Defendant Kidani’s

attorney and copied to Kidani’s attorney in the Bankruptcy cases, dated January 11,

2021; Declaration of Ann H. Aratani. However, counsel for Defendant Kidani was

informed by Kidani’s Bankruptcy attorney that he did not recall the Judge granting

the motion, yet. See Declaration of Ann H. Aratani. Based upon information and

belief, there reportedly were still disputes over the procedures to be followed by an

IT company, concerns over protecting the electronic files of Kidani’s other client

files and their respective attorney-client privileged communications, and the scope

of the search of the electronic files. Id.

             Subsequently Kidani filed his Supplemental Memorandum in

Opposition to Hannan’s Bankruptcy Motion to Compel on February 1, 2021. See

Exhibit 7.

             Both Hannan and Kidani submitted letters to Judge Faris on February

11, 2021, with their respective proposed Orders regarding an independent IT

forensic company retrieving information from Kidani’s server and electronic devices

and the proposed scope of the searches. See Exhibit 8, Hannan’s counsel letter to

Judge Faris; and See Exhibit 9, Kidani’s counsel’s letter to Judge Faris.




                                             4
Case 1:19-cv-00379-JMS-KJM Document 153 Filed 03/02/21 Page 5 of 8      PageID #:
                                  3112



            Judge Faris’ “Order for Forensic Examination of Certain Devices” was

filed on February 18, 2021. See Exhibit 1.

II.   ARGUMENT

            Hannan and Kidani are already bound by Judge Faris’ Order in the

Bankruptcy case addressing this discovery issue, and Hannan’s Motion to Compel

in this civil case is moot. The same counsel represents Plaintiff Hannan in this

instant civil case and Creditor Hannan Ribiyou Kabushikigaisha in the Bankruptcy

case. Plaintiff Hannan filed the instant civil motion on February 16, 2021. Two

days later or on February 18, 2021, Judge Faris issued his ruling on Creditor

Hannan’s Bankruptcy Motion to Compel. See Exh. 1, Bankruptcy Order.

            Judge Faris’ Order, Exhibit “A” set forth the following search “Terms

to be Applied by Forensic Expert”:

            •   “Agu Express”
            •   “Agu Ramen”
            •   “AguPlus”
            •   “AGX”
            •   “Ala Moana”
            •   “Angel Capital”
            •   “Bill Grant”
            •   “Capital Infusion”
            •   “Clyde Ulep”
            •   “Dunbrook Springs”
            •   “Finance Factors”
            •   “H2O USA”
            •   “Kala Holding”
            •   “Press Corp!”
            •   “Robert Tambis”
            •   “Tanaka Holdings”
                                        5
Case 1:19-cv-00379-JMS-KJM Document 153 Filed 03/02/21 Page 6 of 8        PageID #:
                                  3113



            • Agu!
            • Arisa
            • Ayala
            • Daejun
            • Delet!
            • Hamaya
            • Hannan
            • Hisashi
            • Isenberg
            • Iyo
            • Kawamoto
            • Rika
            • Uehara
            • Vu
            • Waggett
            • Yagi
            • Yoneya
            • 김대준


            Plaintiff Hannan’s Motion to Compel in this instant civil case seeks to

enlarge the electronic search of information beyond the scope permitted by Judge

Faris’ Order.   First, Plaintiff Hannan argues that the instant “First Amended

Complaint alleges Kidani and other defendants wrongfully transferred AguPlus’

intellectual property through a Trademark Assignment Agreement executed by

Uehara on behalf of AguPlus and Kidani on behalf of Defendant Agu Express,” and

the Bankruptcy search terms do not include the word “trademark.” See Plaintiff’s

Motion to Compel, p. 11 of 13. However, the Bankruptcy search terms already

include: “AguPlus”, “Agu Express”, “AGX”, “Uehara”, and “Hisashi”, and should

pick up documents related to an agreement among these entities.


                                        6
Case 1:19-cv-00379-JMS-KJM Document 153 Filed 03/02/21 Page 7 of 8               PageID #:
                                  3114



             Second, Plaintiff Hannan argues that the “conduct alleged in the First

Amended Complaint in this case also gives rise to a prayer for the expulsion of Agu

Ramen from its membership in AguPlus,” and an “entity’s responsibilities under

Chapter 428 of the Hawai`i Revised Statutes are not within the scope of the

Bankruptcy Proceeding.” However, the Bankruptcy search terms already include:

“Agu Ramen” and “AguPlus”, and should pick up documents related to these

entities.

             The doctrine of collateral estoppel or issue preclusion “bars a party

from relitigating an issue identical to one he has previously litigated to a

determination on the merits in another action.” Ross v. International Brotherhood

of Electrical Workers, 634 F.2d 453, 457 n. 6 (9th Cir. 1980). The Ninth Circuit

Court has recognized in pertinent part:

                     Collateral estoppel is appropriate when the following
             elements are met: (1) there was a full and fair opportunity to
             litigate the issue in the previous action; (2) the issue was actually
             litigated in that action; (3) the issue was lost as a result of a final
             judgment in that action; and (4) the person against whom
             collateral estoppel is asserted in the present action was a party or
             in privity with a party in the previous action. In re Palmer, 207
             F.3d 566, 568 (9th Cir. 2000).

Rein v. Providian Financial Corp., 252 F.3d 1095, 1099 (9th Cir. 2001)

             This issue of compelling a forensic search of Defendant Kidani’s

electronically stored information was extensively briefed by both Hannan and

Kidani. See Exhibit 2, Hannan’s Bankruptcy Motion to Compel filed on November
                                            7
Case 1:19-cv-00379-JMS-KJM Document 153 Filed 03/02/21 Page 8 of 8         PageID #:
                                  3115



9, 2020 (31 pages); Exhibit 3, Kidani’s Memorandum in Opposition filed November

30, 2020 (50 pages); Exhibit 4, Hannan’s Reply filed on December 7, 2020 (79

pages); Exhibit 5, Hannan’s Supplemental Memorandum filed on January 7, 2021

(27 pages); Exhibit 7, Kidani’s Supplemental Memorandum filed on February 1,

2021 (40 pages); Exhibit 8, Hannan’s letter to Judge Faris on February 11, 2021 re

proposed Order (43 pages); and Exhibit 9, Kidani’s letter to Judge Faris on February

11, 2021 re proposed Order (46 pages).

             Bankruptcy Judge Faris’ Order [Exhibit 1] is binding upon Hannan and

Kidani, and Hannan should not be permitted to re-litigate this issue of the forensic

search of Kidani’s electronic records in this Court.

III.   CONCLUSION

             Based upon all of the above, Defendant Kidani respectfully requests

Plaintiff Hanna’s instant Motion to Compel be denied, and Defendant Kidani be

awarded his reasonable attorneys’ fees and costs.

             DATED: Honolulu, Hawai`i, March 2, 2021.


                                              /s/ Ann H. Aratani
                                              ANN H ARATANI
                                              Attorney for Defendant
                                              GRANT K. KIDANI




                                          8
